NOT FOR PUBLICATION
                                                                                FILED
                                                                                 NOV 06 2015
                      UNITED STATES COURT OF APPEALS
                                                                             MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


STEVEN RAY RITCHIE,                                 No. 14-35532

               Petitioner - Appellant,              D.C. No. 9:09-cv-00177-DWM

        v.
                                                    MEMORANDUM*
LEROY KIRKEGARD; MIKE BATISTA,

               Respondents - Appellees.

                   Appeal from the United States District Court
                           for the District of Montana
                 Donald W. Molloy, Senior District Judge, Presiding

                       Argued and Submitted November 3, 2015
                                  Portland, Oregon

Before: FISHER, BERZON and WATFORD, Circuit Judges.

       Petitioner Steven Ritchie appeals the dismissal of his federal habeas petition

as untimely. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253.

       At oral argument, the state conceded Ritchie’s petition was timely in light of

Rogers v. Ferriter, 796 F.3d 1009 (9th Cir. 2015). We therefore reverse the district

court’s decision and remand for further proceedings.

       REVERSED and REMANDED.



        *
         This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.